IN THE SUPREME COURT OF TENNESSEE
                           AT NASHVILLE
                                February 6, 2013 Session

          STATE OF TENNESSEE v. MICHAEL SHANE SPRINGER

              Appeal by Permission from the Court of Criminal Appeals
                         Circuit Court for Gibson County
                       No. 17764     Clayburn Peeples, Judge
                     __________________________________

                  No. W2010-02153-SC-R11-CD - Filed June 24, 2013
                     __________________________________

In this appeal, we interpret the meaning of the phrase “term of imprisonment” in Articles III
and IV of the Interstate Agreement on Detainers (“IAD”), Tenn. Code Ann. §§ 40-31-101
to -108 (2006), and determine whether the defendant is entitled to relief under the IAD. The
IAD, a compact between state and federal jurisdictions, provides cooperative procedures for
the exchange of prisoners between state and federal jurisdictions so that prisoners can be
brought to trial on untried indictments or complaints. Under Article III of the IAD, a
prisoner serving a term of imprisonment may request a trial within 180 days after being
delivered to another state. Under Article IV of the IAD, an official of one jurisdiction may
seek custody of a prisoner serving a term of imprisonment in another jurisdiction, but the
prisoner must be tried within 120 days of arrival in that jurisdiction and cannot be “shuttled”
back to the original place of imprisonment before the trial. The IAD mandates a dismissal
of the indictment for a violation of either Article III or IV. The defendant in this case was
arrested on related federal and state charges and taken into federal custody. After the
defendant was tried and convicted in federal court, he was indicted by the grand jury in
Gibson County on the related state charges. Before being sentenced in federal court, the
defendant filed a demand for speedy disposition of the state charges under Article III of the
IAD. While the defendant was confined at a federal temporary detention facility after his
sentencing in federal court, the Gibson County Sheriff filed a detainer and transported the
defendant to Gibson County for an arraignment. After counsel was appointed and the
defendant was arraigned, he was transferred back into federal custody. The defendant filed
a motion to dismiss the state indictment for violations of Articles III and IV of the IAD. The
trial court denied the motion. The defendant entered a conditional guilty plea pursuant to
Tenn. R. Crim. P. 11 and reserved a certified question of law seeking appellate review of the
denial of the motion to dismiss because of the alleged violation of the IAD. The Court of
Criminal Appeals, in a divided opinion, affirmed the trial court’s denial of the defendant’s
motion to dismiss. See State v. Springer, No. W2010-02153-CCA-R3-CD, 2012 WL
603820, at *1 (Tenn. Crim. App. Feb. 16, 2012). We hold that for purposes of the IAD, a
prisoner who is incarcerated after sentencing is serving a “term of imprisonment.” We
further hold that the defendant properly reserved his issues for appeal in the certified
question; that the defendant was a federal pretrial detainee at the time he filed a procedurally
deficient demand for speedy disposition and is not entitled to relief under Article III; and that
the defendant was serving a term of imprisonment when he was transferred, pursuant to a
detainer, from the federal temporary detention facility to Gibson County for his arraignment
and back to federal custody on the same day. Article IV of the IAD was violated when the
defendant was transferred back to the federal detention center before being tried for the state
charges. The judgment of the Court of Criminal Appeals is reversed, the conviction is
vacated, and the indictment against the defendant is dismissed with prejudice.

     Tenn. R. App. P. 11; Judgment of the Court of Criminal Appeals Reversed;
                    Conviction Vacated; Indictment Dismissed

S HARON G. L EE, J., delivered the opinion of the Court, in which G ARY R. W ADE, C.J., J ANICE
M. H OLDER, C ORNELIA A. C LARK, and W ILLIAM C. K OCH, J R., JJ., joined.

Clifford K. McGown, Jr., Waverly, Tennessee (on appeal); Tom W. Crider, District Public
Defender, and Stephanie Hale, Assistant Public Defender, Trenton, Tennessee (at trial and
of counsel on appeal), for the appellant, Michael Shane Springer.

Robert E. Cooper, Jr., Attorney General and Reporter; Rachel E. Willis, Senior Counsel;
Garry Brown, District Attorney General; and Jason C. Scott, Assistant District Attorney
General, for the appellee, State of Tennessee.

                                          OPINION

                                   I. Factual Background

       In August 2006, Michael Shane Springer (“Defendant”) was arrested on related
federal and state charges. While awaiting trial, Defendant was confined in the West
Tennessee Detention Facility, a federal temporary detention facility, in Mason,
Tennessee. On April 11, 2007, Defendant pleaded guilty to three federal charges. On May
7, 2007, a Gibson County Grand Jury returned a multi-count indictment against
Defendant. After Defendant learned of the Gibson County indictment from a federal public




                                               -2-
defender, Defendant filed a pro se demand for speedy disposition1 pursuant to Article III of
the IAD with the Gibson County Circuit Court Clerk. On August 17, 2007, Defendant was
sentenced in federal court to a twenty-year prison term and remained in federal custody at the
West Tennessee Detention Facility.

      On August 27, 2007, the Gibson County Sheriff lodged a detainer against
Defendant.2 On August 30, 2007, Defendant was transported from the West Tennessee
Detention Facility to Gibson County for his arraignment and back to federal custody on that
same day. Later, Defendant was transferred to a federal penitentiary in Terre Haute, Indiana,
and subsequently to a federal penitentiary in Tucson, Arizona. On September 22, 2009,
Defendant was returned to Gibson County for pretrial proceedings.3

       On December 7, 2009, Defendant filed a motion to dismiss the indictment based on
violations of provisions in Articles III and IV of the IAD imposing deadlines for trial and
prohibiting a return of a prisoner before trial (the “anti-shuttling provisions”). After hearing
evidence and oral arguments, the trial court denied Defendant’s motion to
dismiss. Defendant entered into a conditional guilty plea, reserving for appeal the issue of
whether he was entitled to relief under the IAD.

        The Court of Criminal Appeals affirmed Defendant’s conviction; however, each
member of the panel expressed a different view. See State v. Springer, No. W2010-02153-
CCA-R3-CD, 2012 WL 603802, at *1 (Tenn. Crim. App. Feb. 16, 2012). Judge Bivins held
that the certified question of law was adequate for review; that Defendant’s request for relief
under Article III was procedurally deficient; and that Defendant was not entitled to relief
under Article IV because he was not serving a term of imprisonment at the temporary federal
facility when he was transferred to Gibson County on August 30, 2007. Judge Woodall
agreed that Defendant was not entitled to relief under Article III, but he would have granted
relief under Article IV because, in his view, Defendant was serving a term of imprisonment


        1
            Defendant’s Article III request for disposition was titled “Demand for Speedy Disposition.”
        2
          On August 28, 2007, the Circuit Court for Gibson County issued a writ of habeas corpus ad
prosequendum directing Defendant’s return to Gibson County for arraignment. It was the detainer, not the
writ of habeas corpus ad prosequendum, that triggered the application of the IAD. See State v. Henretta, 325
S.W.3d 112, 135 (Tenn. 2010). The IAD would not have been applicable had the writ of habeas corpus ad
prosequendum been the sole basis of the transfer and had no detainer been filed. Id.
        3
          The record is unclear as to whether Defendant had been returned to the federal penitentiary in
Arizona or his place of incarceration at the time of the pretrial proceedings. We have not considered any
potential violation of the IAD on the basis of Defendant’s 2009 transfer as the record is inadequate to permit
such review.

                                                     -3-
when he was transferred to Gibson County from the temporary federal facility because he had
been sentenced in federal court. Judge Glenn agreed that the conviction should be affirmed
because Defendant’s certified question did not properly present the issues for appeal and, as
a result, the Court of Criminal Appeals lacked jurisdiction to hear the appeal.

       We granted Defendant’s Tenn. R. App. P. 11 application for permission to appeal and
consider the following questions: (1) whether Defendant properly reserved the certified
question of law; and (2) whether Defendant is entitled to relief based on violations of Article
III and Article IV of the IAD.

                                                II. Analysis

                                     A. Certified Question of Law

       When entering his guilty plea, Defendant reserved the following certified question of
law:

       Whether the trial court erred in failing to grant the defendant’s Motion to
       Dismiss alleging the State violated the provisions of the Interstate Agreement
       on Detainers (T.C.A. 40-31-101 et seq, U.S. Code Title 18-App) and the anti-
       shuttling provisions therein pursuant to Alabama v. Bozeman, 5[3]3 U.S. 146
       (2001).

       Under Tenn. R. Crim. P. 37(b)(2), a defendant may plead guilty and appeal a certified
question of law that is dispositive of the case as long as certain conditions are met.4 After


       4
           Tenn. R. Crim. P. 37 provides, in pertinent part:

       (b) When an Appeal Lies. The defendant or the state may appeal any order or judgment in
       a criminal proceeding when the law provides for such appeal. The defendant may appeal
       from any judgment of conviction:
       ....
               (2) on a plea of guilty . . . if:

                          (A) the defendant entered into a plea agreement under Rule 11(a)(3) but
                          explicitly reserved–with the consent of the state and of the court–the right
                          to appeal a certified question of law that is dispositive of the case, and the
                          following requirements are met:


                                                                                                  (continued...)

                                                      -4-
entering a guilty plea under Tenn. R. Crim. P. 11(a)(3),5 a defendant must explicitly
reserve, with the consent of the state and the trial court, the right to appeal a dispositive
question of law. State v. Armstrong, 126 S.W.3d 908, 910 (Tenn. 2003). In addition to
reserving the question of law, the defendant must draft the question so that its scope and
limits are clearly stated for the reviewing court. State v. Day, 263 S.W.3d 891, 898-99
(Tenn. 2008) (quoting State v. Preston, 759 S.W.2d 647, 650 (Tenn. 1988)); see also State
v. Pendergrass, 937 S.W.2d 834, 836-37 (Tenn. 1996). Appellate courts lack jurisdiction to
hear any issue beyond the scope of the certified question. See Day, 263 S.W.3d at 899-900;
State v. Irwin, 962 S.W.2d 477, 478-79 (Tenn. 1998); Pendergrass, 937 S.W.2d at 836-37;
Preston, 759 S.W.2d at 650. The defendant bears the burden of ensuring that the final order
complies with the requirements of Rule 37 and that the appellate record is sufficient for
review. Preston, 759 S.W.2d at 650.

       The State argues that Defendant’s certified question of law did not identify “clearly
the scope and limits of the legal issue reserved” as required by Rule
37(b)(2)(A)(ii). Although Defendant’s certified question would have benefitted from the


       4
           (...continued)
                                  (i) the judgment of conviction or order reserving the certified
                                  question that is filed before the notice of appeal is filed contains a
                                  statement of the certified question of law that the defendant
                                  reserved for appellate review;

                                  (ii) the question of law as stated in the judgment or order reserving
                                  the certified question identifies clearly the scope and limits of the
                                  legal issue reserved;

                                  (iii) the judgment or order reserving the certified question reflects
                                  that the certified question was expressly reserved with the consent
                                  of the state and the trial court; and

                                  (iv) the judgment or order reserving the certified question reflects
                                  that the defendant, the state, and the trial court are of the opinion
                                  that the certified question is dispositive of the case[.]
       5
           Tenn. R. Crim. P. 11 provides, in pertinent part:

       (a) Plea Alternatives.

                  (1) In General. A defendant may plead not guilty, guilty, or nolo contendere. . . .

                  (3) Conditional Plea. A defendant may enter a conditional plea of guilty or nolo
                  contendere in accordance with Rule 37(b).

                                                      -5-
incorporation of more fact-specific references, we hold the substance of the question
nevertheless satisfies our jurisdictional requirements and that the issue of whether the State
violated the anti-shuttling provisions of the IAD in light of Bozeman is properly before this
Court. Cf. State v. Colzie, No. M1998-00253-CCA-R3-CD, 1999 WL 1074111, at *3 (Tenn.
Crim. App. Nov. 30, 1999) (holding that a certified question was sufficient when it was
“evident that [the] statement of the issue [reflected] the grounds for suppression that
Defendant asserted at the trial court,” even though it could have been more precisely drafted);
State v. Harris, 919 S.W.2d 619, 621 (Tenn. Crim. App. 1995) (holding that even though
“[t]he issue is not framed according to what might be referred to as standard ‘law-school’
format,” Preston only requires that a certified question “clearly identify the scope and limits
of the legal issues reserved”).

                                               B. IAD

        Tennessee, forty-seven other states,6 the United States, the District of Columbia,
Puerto Rico, and the United States Virgin Islands (each of which is referred to as a “member
state” or “party state”) have entered into the IAD. Tenn. Code Ann. § 40-31-101, art. II(c)
(2006); see also 18 U.S.C. app. 2, art. II(a) (2006); United States v. Currier, 836 F.2d 11, 13
(1st Cir. 1987); Dillon v. State, 844 S.W.2d 139, 141 (Tenn. 1992), cert. denied, 507 U.S.
988 (1993); State v. Hill, 875 S.W.2d 278, 280-81 (Tenn. Crim. App. 1993). The IAD
provides cooperative procedures for transfers of prisoners between the federal and state
jurisdictions that have adopted the interstate compact. Tenn. Code Ann. § 40-31-101, art.
I; Alabama v. Bozeman, 533 U.S. 146, 148 (2001); see also Leslie W. Abramson, Smith v.
Hooey: Underrated but Unfulfilled, 44 San Diego L. Rev. 573, 576 (2007). The IAD
recognizes that outstanding charges against a prisoner, detainers based on untried
indictments, and difficulty getting a speedy trial in another jurisdiction produce uncertainties
that can obstruct a prisoner’s participation in rehabilitation and treatment programs. See
Tenn. Code Ann. § 40-31-101, art. I. Detainers can “adversely influence a prisoner’s
classification as a maximum or close custody risk, as well as his or her eligibility for work
assignments, preferred living accommodations, work release programs, and parole.” Grant
v. United States, 856 A.2d 1131, 1133 (D.C. 2004). To minimize the disruption of a




       6
         Louisiana and Mississippi have not entered into the IAD. See State v. McCarter, 469 So. 2d 277,
285 (La. Ct. App. 1985); Gardner v. State, 57 So. 3d 688, 689 (Miss. Ct. App. 2011).

                                                  -6-
prisoner’s rehabilitation program, the IAD provides for the “expeditious and orderly
disposition of the charges underlying such detainers.”7 Dillon, 844 S.W.2d at 141.

        Under the IAD, a “state,” which is defined by Article II(c) to include a state of the
United States, the United States, a territory or possession of the United States, the District
of Columbia, and Puerto Rico, may function as either a “sending state” or a “receiving state.”
See Tenn. Code Ann. § 40-31-101, art. II(a), (b). The sending state is the jurisdiction where
the prisoner is incarcerated at the time he or she makes a request for disposition under Article
III or when an appropriate official in another IAD jurisdiction requests the prisoner’s transfer
under Article IV. Tenn. Code Ann. § 40-31-101, art. II(b). The receiving state is the
jurisdiction in which trial is to be had on a pending indictment, information, or complaint
pursuant to Article III or Article IV. Tenn. Code Ann. § 40-31-101, art. II(a). The IAD
governs transfer of a prisoner from custody of one state to another, federal custody to state
custody, and state custody to federal custody, even where the transfer is within the same
geographic state. See 18 U.S.C. app. 2, art. I; Tenn. Code Ann. § 40-31-101, art. I; United
States v. Schrum, 504 F. Supp. 23, 25 (D. Kan. 1980). The IAD is not applicable to the
transfer of a prisoner from one federal district to another. See United States v. Stoner, 799
F.2d 1253, 1256 (9th Cir. 1986). The IAD only applies to prisoners serving a term of
imprisonment¯thus it is not applicable to pretrial detainees. See State v. Lock, 839 S.W.2d
436, 444 (Tenn. Crim. App. 1992); see also United States v. Taylor, 173 F.3d 538, 541 (6th
Cir. 1999) (citing United States v. Roberts, 548 F.2d 665, 669-71 (6th Cir. 1977) (per
curiam)), abrogated in part by Bozeman, 533 U.S. at 153-56; United States v. Muniz, 1 F.3d
1018, 1026 (10th Cir. 1993); Felix v. United States, 508 A.2d 101, 106 (D.C. 1986).

        The IAD, enacted by Congress pursuant to United States Constitution, art. I, § 10, cl.
3, is a federal law that is subject to authoritative construction by the Supreme Court of the
United States. See Cuyler v. Adams, 449 U.S. 433, 438 (1981). We are bound by the
Supreme Court of the United States’ construction of the terms of this agreement. See In re
All Assessments, 67 S.W.3d 805, 818-19 (Tenn. Ct. App. 2001). The IAD is remedial in
nature and must be liberally construed in favor of the prisoners whom it was intended to
protect. See Nelms v. State, 532 S.W.2d 923, 927 (Tenn. 1976) (citing Commonwealth v.
Fisher, 301 A.2d 605, 607 (Pa. 1973)); see also 18 U.S.C. app. II, art. IX; Tenn. Code Ann.
§ 40-31-101, art. IX; Dillon, 844 S.W.2d at 141.




        7
           For purposes of the IAD, “[a] detainer is a request filed by a criminal justice agency with the
institution in which a prisoner is incarcerated, asking the institution either to hold the prisoner for the agency
or to notify the agency when release of the prisoner is imminent.” Carchman v. Nash, 473 U.S. 716, 719
(1985).

                                                       -7-
        Our interpretation of the language of the IAD involves statutory construction. This
is a question of law which we review de novo with no presumption of correctness. See State
v. Wilson, 132 S.W.3d 340, 341 (Tenn. 2004). When interpreting statutes, we strive to carry
out the legislative intent without broadening or restricting the statute beyond its intended
scope. State v. L.W., 350 S.W.3d 911, 916 (Tenn. 2011); see also United States v. Great N.
Ry. Co., 287 U.S. 144, 154 (1932) (“[W]e have not traveled, in our search for the meaning
of the lawmakers, beyond the borders of the statute.”). When statutory language is clear and
unambiguous, we look to its plain meaning and ordinary use to ascertain legislative
intent. Carter v. Bell, 279 S.W.3d 560, 564 (Tenn. 2009). “[W]e presume that every word
in the statute has meaning and purpose and should be given full effect if the obvious intent
of the General Assembly is not violated by so doing.” State v. Marshall, 319 S.W.3d 558,
561 (Tenn. 2010) (quoting Larsen–Ball v. Ball, 301 S.W.3d 228, 232 (Tenn. 2010))
(alteration in original).

                                                C. Article III

       Under Article III,8 after a prisoner has entered into a term of imprisonment in a


       8
           Article III of the IAD, in pertinent part, provides:

       (a) Whenever a person has entered upon a term of imprisonment in a penal or correctional
       institution of a party state, and whenever during the continuance of the term of
       imprisonment there is pending in any other party state any untried indictment, . . . on the
       basis of which a detainer has been lodged against the prisoner, the person shall be brought
       to trial within one hundred eighty (180) days after having caused to be delivered to the
       prosecuting officer and the appropriate court of the prosecuting officer’s jurisdiction written
       notice of the place of the person’s imprisonment and request for a final disposition to be
       made of the indictment, information or complaint. . . . The request of the prisoner shall be
       accompanied by a certificate of the appropriate official having custody of the prisoner,
       stating the term of commitment under which the prisoner is being held, the time already
       served, the time remaining to be served on the sentence, the amount of good and honor time
       earned, the time of parole eligibility of the prisoner, and any decisions of the state parole
       agency relating to the prisoner.

       (b) The written notice and request for final disposition referred to in paragraph (a) hereof
       shall be given or sent by the prisoner to the warden, commissioner of corrections or other
       official having custody of the prisoner, who shall promptly forward it together with the
       certificate to the appropriate prosecuting official and court by registered or certified mail,
       return receipt requested.

       (c) The warden, commissioner of corrections or other official having custody of the prisoner
       shall promptly inform the prisoner of the source and contents of any detainer lodged against
                                                                                              (continued...)

                                                       -8-
member state and another member state brings criminal charges and lodges a detainer against
the prisoner, the prisoner may prepare a written notice and request for final disposition. See
Tenn. Code Ann. § 40-31-101, art. III(a). A prisoner must deliver or send the request for
final disposition to a specified prison official who, in turn, must forward it to the appropriate
officials in the receiving state. See Tenn. Code Ann. § 40-31-101, art. III(b), (c); State v.
Moore, 774 S.W.2d 590, 595 (Tenn. 1989); see also State v. Wood, 924 S.W.2d 342, 344 n.6
(Tenn. 1996) (citing State v. Grizzell, 584 S.W.2d 678 (Tenn. Crim. App. 1979)). The
receiving state must bring the prisoner to trial within 180 days of receiving the prisoner’s
request for disposition. Tenn. Code Ann. § 40-31-101, art. III(a). If the prisoner is not
transferred to the receiving state and brought to trial within the 180-day time period, subject
to some tolling principles, or is returned to the sending state prior to trial, the trial court must
dismiss the charges with prejudice. Tenn. Code Ann. § 40-31-101, art. III(d).

        Defendant’s claim for relief under Article III fails for several reasons. First, Article
III only applies to persons who are serving a term of imprisonment. When Defendant filed
his demand for speedy disposition, he was a pretrial detainee because he had been convicted,
but not sentenced, by the federal court. The IAD is not applicable to a pretrial detainee
because the prisoner is not serving a term of imprisonment. See Lock, 839 S.W.2d at 444;
see also Taylor, 173 F.3d at 541; Roberts, 548 F.2d at 670-71; Muniz, 1 F.3d at 1026; Felix,
508 A.2d at 106. Second, Article III only applies after a detainer has been lodged against the
prisoner by the receiving state. Tenn. Code Ann. § 40-31-101, art. III(a). Defendant filed
his demand for speedy disposition before a detainer was placed against him by the State of


       8
        (...continued)
       the prisoner and shall also inform the prisoner of the right to make a request for final
       disposition of the indictment, information or complaint on which the detainer is based.

       (d) Any request for final disposition made by a prisoner pursuant to paragraph (a) hereof
       shall operate as a request for final disposition of all untried indictments, informations or
       complaints on the basis of which detainers have been lodged against the prisoner from the
       state to whose prosecuting official the request for final disposition is specifically
       directed. The warden, commissioner of corrections or other official having custody of the
       prisoner shall forthwith notify all appropriate prosecuting officers and courts in the several
       jurisdictions within the state to which the prisoner’s request for final disposition is being
       sent of the proceeding being initiated by the prisoner. Any notification sent pursuant to this
       paragraph shall be accompanied by copies of the prisoner’s written notice, request, and the
       certificate. If trial is not had on any indictment, information or complaint contemplated
       hereby prior to the return of the prisoner to the original place of imprisonment, such
       indictment, information or complaint shall not be of any further force or effect, and the
       court shall enter an order dismissing the same with prejudice.

Tenn. Code Ann. § 40-31-101, art. III (emphasis added).

                                                    -9-
Tennessee. Finally, Defendant filed his demand for speedy disposition with the circuit court
clerk instead of delivering it to the appropriate prison official to forward to the clerk. See
Tenn. Code Ann. § 40-31-101, art. III(b)-(e); Moore, 774 S.W.2d at 595; see also Wood, 924
S.W.2d at 344 n.6. Accordingly, Defendant is not entitled to relief under Article III.

                                               D. Article IV

         Article IV9 allows an appropriate official to lodge a detainer against a prisoner
confined in another member state and seek custody of the prisoner. See Tenn. Code Ann.
§ 40-31-101, art. IV(a). Article IV, like Article III, only applies to a prisoner who is serving
“a term of imprisonment” and contains two significant limits. First, the prisoner’s trial must
be commenced, subject to some tolling principles, in the receiving state within 120 days of
his or her arrival in the receiving state. Tenn. Code Ann. § 40-31-101, art. IV(c). Second,
the prisoner’s trial must be conducted in the receiving state before the prisoner is returned
to the “original place of imprisonment.” Tenn. Code Ann. § 40-31-101, art. IV(e). If the
trial is not commenced within 120 days of the prisoner’s arrival or if the prisoner is returned
or “shuttled” back to the original place of imprisonment before trial, the trial court is required
to dismiss the charges with prejudice. Id.




       9
           Article IV of the IAD provides, in pertinent part, that:

       (a) The appropriate officer of the jurisdiction in which an untried indictment, information
       or complaint is pending shall be entitled to have a prisoner against whom the appropriate
       officer has lodged a detainer and who is serving a term of imprisonment in any party state
       made available . . . upon presentation of a written request for temporary custody or
       availability to the appropriate authorities of the state in which the prisoner is incarcerated
       ....

       (c) In respect of any proceedings made possible by this article, trial shall be commenced
       within one hundred twenty (120) days of the arrival of the prisoner in the receiving state,
       but for good cause shown in open court, the prisoner or the prisoner’s counsel being present,
       the court having jurisdiction of the matter may grant any necessary or reasonable
       continuance.
       ....

       (e) If trial is not had on any indictment, information or complaint contemplated hereby prior
       to the prisoner’s being returned to the original place of imprisonment . . . such indictment,
       information or complaint shall not be of any further force or effect, and the court shall enter
       an order dismissing the same with prejudice.

Tenn. Code Ann. § 40-31-101, art. IV (emphasis added).

                                                     -10-
        Whether Defendant is entitled to relief under Article IV hinges on our interpretation
of the phrase “term of imprisonment.” This is an issue of first impression for this Court. If
Defendant was serving a term of imprisonment at the federal temporary detention facility on
August 30, 2007, when he was transferred pursuant to a detainer from federal custody to
Gibson County and back to federal custody, then the anti-shuttling provision of Article IV
was violated and dismissal of the indictment is required.

        A split of authority exists as to whether the IAD applies to a convicted and sentenced
prisoner who is held in temporary custody pending a transfer to permanent incarceration. See
Runck v. State, 497 N.W.2d 74, 81 (N.D. 1993) (describing this split of authority and
surveying cases from numerous jurisdictions that have reached different conclusions); 5
Wayne R. LaFave et al., Criminal Procedure § 18.4(c) (3d ed. 2007). The State urges this
Court to follow the holding in Jenkins v. United States, 394 F.3d 407, 413 (6th Cir. 2005),
where the United States Court of Appeals for the Sixth Circuit determined that the IAD was
not applicable to a sentenced prisoner who was transferred on several occasions from a
county jail to federal court for pretrial proceedings and then back to the county jail. Relying
on its holding in Taylor, 173 F.3d at 541, the court ruled that a prisoner begins serving a term
of imprisonment when he or she is “transferred to the ‘state facility to which [the prisoner]
is ultimately assigned, not the local facility in which [the prisoner] sits awaiting transfer to
that facility.’” Id. at 413.

        Taylor involved a prisoner, previously sentenced on state charges, who was
transported multiple times from a county jail to federal custody and returned to the county
jail before the prisoner was tried in federal court. See Taylor, 173 F.3d at 540-41. The Sixth
Circuit rejected the prisoner’s claim that this treatment violated the IAD because it found that
the prisoner had been in a “local facility” awaiting a transfer to a “correctional facility.” Id.
at 541. The court reasoned that the local facility did not offer rehabilitative programs that
would have been interrupted by the prisoner’s temporary transfer. Id. The Taylor court also
held that even if a “term of imprisonment” commenced at sentencing, “quick, temporary
transfers do not violate the IAD.” Id. at 541-42 (citing Taylor v. United States, 504 U.S. 991
(1992) (White, J., dissenting from denial of certiorari)).

       Much of the legal foundation of the Taylor rule was abrogated by the Supreme Court
of the United States’ holding in Bozeman, 533 U.S. 146. In Bozeman, the Supreme Court
held that “every prisoner arrival in the receiving state, whether followed by a very brief stay
or a very long stay in the receiving state, triggers [Article] IV(e)’s ‘no return’




                                              -11-
requirement.” 533 U.S. at 154. The Supreme Court reasoned that the language of the IAD 10
was absolute and militated against an implicit exception, even for de minimis violations. Id.
at 153; see also United States v. Parker, No. WDQ-09-0360, 2011 WL 4632177, at *2
(D. Md. Oct. 3, 2011) (“Article IV(e)’s dismissal is strictly interpreted; there are no
exceptions for de minimis, technical, or harmless errors.”); United States v. Gezelman, 522
F. Supp. 2d 344, 347 (D. Mass. 2007) (interpreting Bozeman as rejecting the view that a
prisoner must be involved in rehabilitative programs for the IAD to apply and holding that
the IAD must be strictly applied). Because the interpretation of the IAD is a question of
federal law, we must follow the Supreme Court of the United States’ holding in
Bozeman. See Cuyler, 449 U.S. at 438; In re All Assessments, 67 S.W.3d 805, 818-19 (Tenn.
Ct. App. 2001) (“[O]nly the decisions of the United States Supreme Court on issues of
federal law are bound to be followed.”).

        Jurisdictions that apply the same analysis as the Jenkins and Taylor courts regard
sentenced prisoners awaiting transfer to a permanent institution as having the same status as
pretrial detainees to whom the IAD does not apply. The rationale for this view is that,
because it is designed to guard against interruption of prison rehabilitative programs, the IAD
should not apply to prisoners in temporary facilities where rehabilitation programs are not
available. See, e.g., Cooker v. United States, 814 F.2d 75, 77 (1st Cir. 1987) (declining to
apply the IAD to a prisoner who had been sentenced but not transferred to the correctional
facility to commence service); United States v. Paige, 332 F. Supp. 2d 467, 472 (D.R.I. 2004)
(holding that because the stated purpose of the IAD is to prevent interference with a
prisoner’s rehabilitative environment, there is no reason for the IAD to apply to a prisoner
until he or she is assigned to the institution where the sentence will be served); State v. Fay,
763 So. 2d 473, 475-76 (Fla. Dist. Ct. App. 2000) (holding the IAD inapplicable to a prisoner
at a temporary holding facility and noting that while there may be “an occasional case in
which a [prisoner] awaiting transfer is involved in rehabilitative programs offered at the local
facility, such rehabilitation efforts themselves ultimately would be disrupted by that
prisoner’s transfer to his permanent correctional residence”); State v. Breen, 882 P.2d 472,
475 (Idaho Ct. App. 1994) (holding the IAD was not applicable to a prisoner, who had been
sentenced, but was incarcerated in a local jail or holding facility while awaiting transfer to
the assigned penal institution); State v. Wade, 772 P.2d 1291, 1294 (Nev. 1989) (“The very
programs of prisoner treatment and rehabilitation whose obstruction the IAD was intended
to prevent are not present in jails. Permitting prisoners sentenced to jails to invoke the IAD’s
Article III(a) provisions, therefore, would be meaningless.”). But see Bozeman, 533 U.S. at
153 (holding that the language of the IAD is mandatory and absolute); Nelms, 532 S.W.2d
10
           The Supreme Court quoted from Article IV(e), which provides that when a prisoner is returned
before trial, the indictment, information, or complaint “shall not be of any further force or effect, and the
court shall enter an order dismissing the same with prejudice.” Id. at 149.

                                                    -12-
at 927 (holding that dismissal under Article V(c) was necessary to achieve general
compliance with the statutory mandate and not to protect the prisoner from being prejudiced
if his trial was delayed for more than 180 days after demand)).

        Defendant argues that the IAD applies to prisoners who have been sentenced and are
incarcerated, and that it is immaterial whether incarceration is at a temporary detention
facility or at the prisoner’s permanent place of incarceration. Our Court of Criminal Appeals
has followed this view. See Lock, 839 S.W.2d at 444. In Lock, a prisoner who was serving
a sentence in a Kentucky jail filed a request for final disposition of an indictment pending
against him in Sumner County, Tennessee. Id. at 438. After the passage of 180 days, the
prisoner filed a motion to dismiss the Sumner County charges, asserting that he had not been
tried within the time period required by the IAD. Id. at 439. The Court of Criminal Appeals
rejected the State’s argument that the IAD was not applicable because it found that the
prisoner was in a county jail, not a state prison. The court held that “[i]f a prisoner is under
custodial authority by virtue of serving a term of imprisonment, the fact that he [or she] is
awaiting transfer from one facility to another is of no consequence to the operation of the
[IAD].” Id. at 444. Relying on Felix v. United States, 508 A.2d 101, 106 (D.C. 1986), the
Court of Criminal Appeals held that “once a person has been convicted, sentenced, and has
begun serving that sentence in the sending jurisdiction, that person’s status is distinguishable
for purposes of invoking the [IAD’s] protections from that of a pretrial detainee.” Lock, 839
S.W.2d at 444. The court reasoned that given the remedial nature of the IAD, the
classification of the facility in which the prisoner is confined should not control the IAD’s
application. See id.

       A number of courts have reached a similar conclusion. See United States v. Dobson,
585 F.2d 55, 58-59 (3d Cir. 1978) (holding that the “natural meaning of the phrase ‘serving
a term of imprisonment’ denotes no more or less than that definable period of time during
which a prisoner must be confined in order to complete or satisfy the Prison term or sentence
which has been ordered”); United States v. Small, 209 F. Supp. 2d 1114, 1120-21 (D. Colo.
2012) (holding that it is inconsistent with the purpose of the IAD to deny its protections to
a sentenced prisoner who serves time, no matter how lengthy, in a temporary facility); United
States v. Evans, No. 1:08CR00024-006, 2008 WL 3834089, at *3 (W.D. Va. Aug. 15, 2008)
(holding that the government’s argument that the IAD did not apply because the prisoner had
not been assigned to a permanent facility was not persuasive in light of the Supreme Court’s
holding in Bozeman), recommendation adopted by United States v. King, No. 1:08CR00024-
6, 2008 WL 4319734, at *1 (W.D. Va. Sept. 12, 2008); Escalanti v. Superior Court, 799 P.2d
5, 9 (Ariz. Ct. App. 1990) (holding that inmates in Arizona jails and prisons cannot be treated
differently based on a distinction between the rehabilitative programs available in the two
types of institutions); People v. Walton, 167 P.3d 163, 166 (Colo. App. 2007) (holding that
a “term of imprisonment” begins at the time a prisoner is sentenced); People v. Helmstetter,

                                              -13-
914 P.2d 474, 478 (Colo. App. 1995) (holding that the language of the statute, and the court’s
duty to apply the statute as written, requires the court to interpret the statute to apply when
the prisoner is sentenced, without regard to the institution where the prisoner is incarcerated
after the sentencing); State v. Black, ___ N.E.2d ___, No. 12-COA-018, 2013 WL 1092775,
at *4 (Ohio Ct. App. Mar. 15, 2013) (holding that the IAD applies to prisoners held in county
jails as well as state penal or correctional facilities); see also 18 U.S.C. § 3585(a) (2006) (“A
sentence to a term of imprisonment commences on the date the [prisoner] is received in
custody awaiting transportation to . . . the official detention facility at which the sentence is
to be served.”).

        We hold that a “term of imprisonment” begins when a prisoner has been sentenced
and confined, even when the prisoner is serving the sentence in a temporary detention facility
or a county jail. The plain meaning of “term of imprisonment” indicates the time period
begins when the prisoner is imprisoned after being sentenced. It does not refer to the place
of the incarceration. As noted in Lock, a sentence in Tennessee can be served in the
Department of Correction, a local jail, or a workhouse. Lock, 839 S.W.2d at 444. This
interpretation, based on the plain meaning of the statutory language, provides a consistent
bright line rule for courts to follow, and it effectuates the intent of the legislature in adopting
the IAD. This interpretation is also consistent with the holding of the Supreme Court of the
United States in Bozeman which we are required to follow. The purpose of the IAD is to
“encourage the expeditious and orderly disposition” of outstanding charges against a prisoner
which can “produce uncertainties which obstruct programs of prisoner treatment and
rehabilitation.” Tenn. Code Ann. § 40-31-101, art. I. It is inconsistent with this purpose to
make a distinction between a prisoner’s confinement at a local, temporary detention center
and a state or federal prisoner facility where a prisoner is ultimately assigned. A prisoner’s
confinement following the imposition of a sentence commences the prisoner’s term of
imprisonment, triggering the application and protections of the IAD.

       The anti-shuttling provision of Article IV of the IAD was violated when Defendant
was transferred, pursuant to a detainer, from federal custody to state custody and back to
federal custody on August 30, 2007 before he was tried on the charges pending in Gibson
County. Pursuant to Article IV(e) of the IAD, the state indictment must be dismissed with
prejudice.




                                               -14-
                                     III. Conclusion

       The judgment of the Court of Criminal Appeals is reversed, the conviction is vacated,
and the indictment against Michael Shane Springer is dismissed with prejudice.




                                                   _________________________________
                                                   SHARON G. LEE, JUSTICE




                                            -15-